Citation Nr: 1419513	
Decision Date: 05/01/14    Archive Date: 05/16/14

DOCKET NO.  09-19 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to head trauma.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from November 1993 to March 1998. 

This matter was last before the Board of Veterans' Appeals (Board) in May 2013 and had been previously remanded in September 2012.  The claim is on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  During the pendency of the appeal, the Veteran relocated to California and jurisdiction of his claims file transferred to the RO in Los Angeles, California.  

Although he requested a hearing before the Board on his substantive appeal (VA Form 9), and submitted a form in June 2009 specifying that he wanted a hearing conducted via videoconference, he did not appear at a scheduled August 2012 videoconference hearing.  As he has not provided any explanation for his absence, his request is considered withdrawn.  38 C.F.R. § 20.702 (d). 


FINDING OF FACT

In June 2013, prior to the promulgation of a decision in the current appeal, the Veteran informed the Board that he wished to withdraw his claim.  The only appeal of record at the time of the writing was the present claim.    


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to head trauma, are met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204 (2013).  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2013).  

In a written statement received by the Board in June 2013, the Veteran reported that he wished to withdraw his claim.  Specifically, he wrote: "I wish to withdraw [and] I wish to vacate "squash" from this claim [and] not be part of it/or participate in it anymore cause this claim is going nowhere..."  He listed reasons including the fact that medical records are not available, that it had been 18 years since his alleged head injury occurred, the fact that examiners do not strongly support his contentions, and that the Board had already denied his three other appeals.  

The only issue remaining on appeal at the time of the correspondence was entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to head trauma and a reasonable reading of this correspondence is that the Veteran desires to withdraw that claim.  In view of his expressed desires, the Board concludes that further action with regard to this issue is not appropriate.  The Board does not have jurisdiction over the withdrawn issue; and, as such, his appeal is dismissed.  

ORDER

The claim of entitlement to service connection for an acquired psychiatric disorder, claimed as depression and anxiety, to include as secondary to head trauma, is dismissed without prejudice.  



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


